Order entered July 10, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01370-CV

                              VIEWPOINT BANK, Appellant

                                            V.

       ALLIED PROPERTY AND CASUALTY INSURANCE COMPANY, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-03472-2012

                                         ORDER
        We GRANT appellee’s June 27, 2013 unopposed motion to file an amended brief. We

ORDER the amended brief tendered to this Court by appellee on June 27, 2013 filed as of the

date of this order.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE